            Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 1 of 38




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

CRYSTAL CLEAR CODEC, LLC,                           §
                                                    §
               Plaintiff,                           §
                                                    §    Case No. 6:21-cv-375
       v.                                           §
                                                    §    Jury Trial Demanded
LG ELECTRONICS, INC., AND LG                        §
ELECTRONICS U.S.A., INC.,                           §
                                                    §
               Defendants.                          §
                                                    §
                                                    §
                                                    §
                                                    §

                         CRYSTAL CLEAR CODEC, LLC’S
                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Crystal Clear Codec, LLC (“Crystal Clear Codec” or “Plaintiff”) hereby submits

this Complaint for patent infringement against Defendants LG Electronics, Inc. (“LGE”) and LG

Electronics U.S.A., Inc. (“LGUSA”) (collectively “LG” or “Defendants”) and states as follows:

                                        THE PARTIES

       1.      Crystal Clear Codec, LLC is a Texas limited liability company, having a principal

place of business at 2323 S. Shepherd, 14th Floor, Houston, Texas 77019.

       2.      On information and belief, Defendant LGE is a Korean corporation with a principal

place of business at LG Twin Towers, 128 Yeoui-daero, Yeongdungpo-gu, Seoul, Republic of

Korea. On information and belief, LGE is the entity that manufactures the LG-branded products

sold in the United States, including mobile communication devices such as the accused products

in this case. On information and belief, in addition to making the products, LGE is responsible for



                                                1
            Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 2 of 38




research and development, product design, and sourcing of components. Defendant LGE is a

parent corporation of Defendant LGUSA.

       3.      On information and belief, Defendant LGUSA is a wholly-owned subsidiary of

LGE and is a company incorporated under the laws of Delaware with regular and established

places of business in Texas at, for example, 4030 W Barker Ln., Ste 510, Austin, TX 78759 and

9420 Research Blvd, Austin, Texas 78759. On information and belief, Defendant LGUSA is

registered to do business in the State of Texas since at least April 3, 1984 and may be served for

process at its registered agent for service of process at United States Corporation Company, 211

E. 7th Street, suite 620, Austin, Texas 78701. On information and belief, LGUSA imports,

distributes, offers for sale, and sells certain LG-branded wireless mobile communication devices

in the United States for consumer use, including the accused products in this case.

       4.      On information and belief on August 1, 2018, LG Electronics Mobilecomm U.S.A.,

Inc. (“LGEM”) merged into LGUSA, its former parent company, thereby making LGUSA the

successor in interest of LGEM. On information and belief, prior to that merger, LGEM imported,

distributed, offered for sale, and sold certain LG-branded wireless mobile communication devices

in the United States for consumer use, including the accused products in this case. On information

and belief, LGUSA imports, distributes, offers for sale, and sells certain LG-branded wireless

mobile communication devices in the United States for consumer use, including the accused

products in this case. On information and belief, LGUSA has assumed all of the rights and

obligations of LGEM, including with respect to any damages for patent infringement that took

place before the merger.




                                                2
              Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 3 of 38




                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a) because this action arises under the patent laws of the United States, Title 35 of the United

States Code, 35 U.S.C. §§ 101 et seq.

        6.       LG is in the business of supplying mobile devices, such as smartphones and tablets,

in the United States.

        7.       LG has solicited business in the State of Texas, transacted business within the State

of Texas and attempted to derive financial benefit from residents of the State of Texas, including

benefits directly related to the instant patent infringement cause of action set forth herein.

        8.       LG has made, used, sold, offered for sale, and/or imported mobile phones and/or

has placed such phones into the stream of commerce, which phones have been offered for sale,

sold, and/or used in the State of Texas and this judicial district.

        9.       At the time of filing of this Complaint, LG’s mobile phones are available for

purchase by consumers in Texas, including within this judicial district.

        10.      On information and belief, LG has made, used, sold, offered for sale, and/or

imported wireless mobile communication devices that are alleged herein to infringe one or more

of the patents set forth herein, and/or has placed such devices into the stream of commerce, which

devices have been made, offered for sale, sold, and/or used in the State of Texas and within this

judicial district.

        11.      LG sells products in this judicial district that are accused of infringement in this

Complaint.

        12.      LG is subject to personal jurisdiction in Texas and in this judicial district.



                                                    3
              Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 4 of 38




        13.     LG is subject to personal jurisdiction under the provisions of the Texas Long Arm

Statute, TX CIV. PRAC. & REM CODE § 17.041 et seq., by virtue of the fact that, upon

information and belief, LG has availed itself of the privilege of conducting and soliciting business

within this State on a continuous and systematic basis, including engaging in at least some of the

infringing activities in this State, as well as by others acting as LG’s agents and/or representatives,

such that it would be reasonable for this Court to exercise jurisdiction consistent with principles

underlying the U.S. Constitution, and the exercise of jurisdiction by this Court would not offend

traditional notions of fair play and substantial justice.

        14.     On information and belief, LG has also established minimum contacts with this

judicial district and regularly transacts and does business within this district, including advertising,

promoting and selling products over the internet, through intermediaries, representatives and/or

agents located within this judicial district, that infringe Plaintiff’s patents, which products are then

sold and/or shipped directly to citizens residing within this State and in this judicial district. On

further information and belief, LG has purposefully directed activities at citizens of this State

including those located within this judicial district.

        15.     On information and belief, LG has purposefully and voluntarily placed its products

into the stream of commerce with the expectation that they will be purchased and used by

customers located in the State of Texas and the Western District of Texas. On information and

belief, LG’s customers in the Western District of Texas have purchased and used and continue to

purchase and use LG’s products.

        16.     Venue as to LGE, a foreign corporation, is proper in this judicial district under 28

U.S.C. §§1391 and 1400(b).



                                                   4
              Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 5 of 38




        17.     Venue as to LGUSA is proper in this judicial district under 28 U.S.C. §§1391 and

1400(b) at least because it has committed acts of infringement in this judicial district, has a regular

and established place of business in this judicial district, and its registered agent is in this judicial

district.

                                         INTRODUCTION

        18.     The Enhanced Voice Services (“EVS”) codec was designed to meet the demands

of packet-switched mobile communications networks and was developed and standardized under

the lead of the 3GPP Codec Working Group, 3GPP TSG SA WG4. The EVS codec, among other

features, enables vastly improved voice quality, network capacity and advanced features for voice

services, for example, over Long Term Evolution (“LTE” or “4G”) networks.

        19.     The EVS codec is a speech and/or audio coding standard defined by the EVS

Standard and is embodied in 3GPP standards documents known as technical specifications (“TS”).

The 26 series of technical specifications cover various aspects of the EVS codec, including at least

26.441, 26.442, 26.443, 26.444, 26.445, 26.446, 26.447, 26.448, 26.449, 26.450, 26.451, 26.114

and 26.952 (collectively the “EVS Standard”).

        20.     In March 2010, the Third Generation Partnership Project (“3GPP”) completed a

study item on use-cases for EVS over the Evolved Packet System of LTE. This study led to the

development of the EVS codec which was completed in 3Q2014.

        21.     The EVS codec is designed for high quality and efficient coding of speech, music

and mixed content.

        22.     The EVS codec employs cutting-edge technology to significantly enhance the

communication quality, efficiency, and versatility of 3GPP mobile communication systems. The

EVS codec is rapidly replacing the Adaptive Multirate Wideband (“AMR-WB”) codec as the

                                                   5
             Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 6 of 38




leading standard for speech and audio coding on wireless networks. Among the many benefits over

AMR-WB, EVS provides full-HD voice audio quality, higher efficiency and versatility, and

increased reliability to consumers.

       23.     From a quality perspective, the EVS codec provides this unrivalled quality for not

only clean speech but noisy speech and music/audio across the entire bit rate range. This, combined

with better capacity and excellent robustness to frame erasures, makes the EVS codec supremely

adapted to mobile applications.

       24.     The delivery of unprecedented quality for speech, background music (when

appropriate), and mixed content through the EVS codec is the result of a number of technical

advantages and improvements over AMR-WB. For example, where AMR-WB was limited to

wideband, the EVS codec allows audio signals to be encoded in narrowband (“NB”), wideband

(“WB”), super wideband (“SWB”), or fullband (“FB”). The EVS codec also allows the use of

variable bit rates across a wide range of bit rates from 5.6 kb/s to 128 kb/s, allowing service

providers to optimize network capacity and call quality as desired for their service; improves

compression efficiency at all operational rates; provides the capability to switch bit rates at every

20-ms frame allowing the codec to easily adapt to changes in channel capacity; incorporates unique

concealment techniques to minimize the impact of packet loss caused by adverse conditions in the

transmission channel; includes a system for Jitter Buffer Management (“JBM”); and uses different

coding strategies depending on the characteristics of the signals to be transmitted.

       25.     Through these and other technical advantages, EVS (sometimes referred to

commercially as “Enhanced HD Voice,” “Ultra HD Voice,” or “HD Voice+”) provides a high

efficiency and versatile solution to audio and speech encoding. Consumers therefore enjoy, for



                                                 6
              Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 7 of 38




example: better sounding, clearer calls; smoother conferencing; and a “being-there” quality of

experience.

       26.     In 2016, T-Mobile became the first wireless carrier in the United States to upgrade

its network to support EVS, touting EVS as “a true next-gen voice technology that delivers some

incredibly cool benefits to our customers,” including “improv[ing] voice call reliability in areas of

weaker signal” and “even higher-fidelity calls.”1 The 3GPP “anticipate[s] that enhanced voice

services based on the new EVS codec will become the dominant voice service in 3GPP LTE

networks.”2

       27.     U.S. Patent Nos. 8,063,809; 9,161,038; 9,361,904; 10,032,460; 10,614,817; and

10,339,945 (collectively, “Patents-in-Suit”) were issued as part of the development of the new and

improved methods and systems that were ultimately adopted as the EVS Standard. The Patents-

in-Suit are generally drawn to the EVS codec.

       28.     The technology of the Patents-in-Suit is important to the EVS codec and is

necessary for LG’s consumers to enjoy Enhanced HD Voice, Ultra HD Voice, or HD Voice+

services when using LG’s mobile devices. The Patents-in-Suit disclose technologies that provide

significant benefits to LG consumers including better sounding, clearer calls and smoother

conferencing, when compared to older technologies operating at the same bit rate.

       29.     Crystal Clear Codec is the current assignee of the Patents-in-Suit.

                               LG’S DIRECT INFRINGEMENT




1
  Neville Ray, Patent-Pending: T-Mobile’s Next Network Upgrade with Enhanced
Voice Services, T-Mobile (Apr. 5, 2016), https://www.t-mobile.com/news/blog/volte-enhanced-
voice-services
2
  3GPP TR 26.952 V16.1.0 (2019-06).
                                                7
             Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 8 of 38




       30.     LG has directly infringed and continues to directly infringe the Patents-in-Suit by,

for example, making, using, offering to sell, selling, and/or importing into the United States

without authority, products, equipment, software, and/or services that practice one or more claims

of each of the Patents-in-Suit, including without limitation LG’s mobile devices, and other devices

with EVS codec capabilities compliant with the EVS Standard.

       31.     LG EVS Products include any LG product that contains the EVS codec, including

at least the LG Ultra HD Voice (or HD Voice+) capable products manufactured, used, imported,

offered for sale, and/or sold in the United States including, but not limited to, the following phones:

LG G5, LG G6, LG G6+, LG G7 Fit, LG G7 ThinQ, LG G8 ThinQ, LG G8X ThinQ, LG K8, LG

K8S, LG K8X, LG K8+, LG K20, LG K20 plus, LG K22, LG K30, LG K31, LG K51, LG Q6,

LG Q6+, LG Q70, LG V20, LG V30, LG V30+, LG V30S ThinQ, LG V35 ThinQ, LG V40 ThinQ,

LG V50 ThinQ 5G, LG V60 ThinQ 5G, LG V60 ThinQ 5G Dual Screen, LG Arena 2, LG Aristo,

LG Aristo 2, LG Aristo 2 Plus, LG Aristo 3, LG Aristo 3 Plus, LG Aristo 4 Plus, LG Aristo 5, LG

Escape Plus, LG Fiesta LTE, LG Fiesta 2 LTE, LG Fortune 2, LG Fortune 3, LG Grace LTE, LG

Harmony, LG Journey LTE, LG Neon Plus, LG Phoenix 4, LG Phoenix 5, LG Premier Pro LTE,

LG Prime 2, LG Rebel 4 LTE, LG Risio 3, LG Risio 4, LG Stylo 2 Plus, LG Stylo 3, LG Stylo 3

plus, LG Stylo 3 LTE, LG Stylo 4, LG Stylo 4 Plus, LG Stylo 6, LG Tribute Dynasty, LG Tribute

Empire, LG Tribute Monarch, LG Tribute Royal, LG X Charge, LG X Venture, LG Xpression

Plus, LG Zone 4; the following tablets: LG G Pad F2 8.0, LG G Pad X II 8.0 PLUS T-Mobile, LG

G Pad 5, and any other LG products that contain the EVS codec including, but not limited to,

products containing the Qualcomm Snapdragon X12 LTE Modem, the Qualcomm Snapdragon

X16 LTE Modem, the Qualcomm Snapdragon X20 LTE Modem, the Qualcomm Snapdragon X24

LTE Modem, or MediaTek 4G LTE modems (used for example, in MediaTek Helio X30,

                                                  8
                 Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 9 of 38




MT6595, MT8785, MediaTek Helio P23, MediaTek Helio X27, MediaTek Helio X25, MediaTek

Helio X23, MediaTek Helio X20, MediaTek Helio X10, MediaTek Helio P60, MediaTek Helio

P30, MediaTek Helio P23, MediaTek Helio P22, MediaTek Helio A22, MT6573, MT6752,

MT6750, MT6739, MT6738, MT6737T, MT6737, MT6735, MT6732, MT6595, MT6592).

           32.    Each of the LG EVS Products includes hardware and software that implements the

EVS codec, which is defined by the EVS Standard. For example, certain LG EVS Products are

identified by a Global Mobile Suppliers Association Report as supporting the EVS codec.3 In

addition, hardware and/or software components comprising the LG EVS Products are publicly

identified as supporting the EVS codec and/or Enhanced HD Voice, Ultra HD Voice, or HD

Voice+ services.

           33.    The Patents-in-Suit are essential to the EVS Standard.

           34.    The EVS codec in the LG EVS Products complies with the EVS Standard.

           35.    Because LG’s EVS Products include hardware and/or software components

supporting the EVS codec compliant with the EVS Standard, LG necessarily infringes the Patents-

in-Suit.

                                LG’S INDIRECT INFRINGEMENT

           36.    LG indirectly infringes the Patents-in-Suit.

           37.    LG induces direct infringement of the Patents-in-Suit by customers, importers,

sellers, resellers, and/or end users of LG EVS Products.




3
 Global mobile Suppliers Association, Enhanced Voice Services (EVS): Market Update (May
2019) attached as Ex. A.
                                             9
             Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 10 of 38




       38.     At the very latest, LG had actual knowledge of the Patents-in-Suit and of its

infringement of the same as of the date of this Complaint.

       39.     LG knows that the use of LG’s mobile devices, and other devices with EVS codec

capabilities compliant with the EVS Standard, to make a voice call using the EVS codec,

constitutes infringement of the Patents-in-Suit.

       40.     On information and belief, LG advertises the infringing products and services,

publishes specifications and promotional literature encouraging customers to operate the accused

products and services, creates and/or distributes user manuals for the accused products and services

that provide instruction and/or encourage infringing use, and offers support and/or technical

assistance to its customers that provide instructions on and/or encourage infringing use.

       41.     LG encourages and facilitates its customers to infringe the Patents-in-Suit by, for

example, instructing customers that purchase the LG EVS Products that such devices have voice

calling capability, and by providing various indicators within those devices of the same.

       42.     For instance, LG provides its customers with a user guide for each of the LG EVS

Products.4 The user guide includes instructions on how to make a phone call.5 Using an LG EVS

Product to make a phone call on an EVS-supported wireless carrier network (e.g., T-Mobile

network) results in infringement of the Patents-in-Suit.

       43.     End users of LG EVS Products, pursuant to LG’s instructions, indicators, and

advertisements, thus each directly infringe the Patents-in-Suit.




4
  See, e.g., LG V30+ User Guide, available at https://www.lg.com/us/support/products/documents/LG-
US998U_USC_EN_UG_Web_V1.0_170925.pdf
5
  See id. at pp. 82-85.
                                                   10
             Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 11 of 38




               COUNT I: INFRINGEMENT OF U.S. PATENT NO. 8,063,809

       44.     On November 22, 2011, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued United States Patent No. 8,063,809 (“the ‘809 Patent”), entitled “Transient

Signal Encoding Method and Device, Decoding Method and Device, and Processing System.”

       45.     Crystal Clear Codec is the owner of the ‘809 Patent. As such, LG’s infringement

described below has injured, and continues to injure, Crystal Clear Codec.

       46.     LG EVS Products include any LG product that contains the EVS codec, including

at least the LG Ultra HD Voice (or HD Voice+) capable products manufactured, used, imported,

offered for sale, and/or sold in the United States including, but not limited to, the following phones:

LG G5, LG G6, LG G6+, LG G7 Fit, LG G7 ThinQ, LG G8 ThinQ, LG G8X ThinQ, LG K8, LG

K8S, LG K8X, LG K8+, LG K20, LG K20 plus, LG K22, LG K30, LG K31, LG K51, LG Q6,

LG Q6+, LG Q70, LG V20, LG V30, LG V30+, LG V30S ThinQ, LG V35 ThinQ, LG V40 ThinQ,

LG V50 ThinQ 5G, LG V60 ThinQ 5G, LG V60 ThinQ 5G Dual Screen, LG Arena 2, LG Aristo,

LG Aristo 2, LG Aristo 2 Plus, LG Aristo 3, LG Aristo 3 Plus, LG Aristo 4 Plus, LG Aristo 5, LG

Escape Plus, LG Fiesta LTE, LG Fiesta 2 LTE, LG Fortune 2, LG Fortune 3, LG Grace LTE, LG

Harmony, LG Journey LTE, LG Neon Plus, LG Phoenix 4, LG Phoenix 5, LG Premier Pro LTE,

LG Prime 2, LG Rebel 4 LTE, LG Risio 3, LG Risio 4, LG Stylo 2 Plus, LG Stylo 3, LG Stylo 3

plus, LG Stylo 3 LTE, LG Stylo 4, LG Stylo 4 Plus, LG Stylo 6, LG Tribute Dynasty, LG Tribute

Empire, LG Tribute Monarch, LG Tribute Royal, LG X Charge, LG X Venture, LG Xpression

Plus, LG Zone 4; the following tablets: LG G Pad F2 8.0, LG G Pad X II 8.0 PLUS T-Mobile, LG

G Pad 5, and any other LG products that contain the EVS codec including, but not limited to,

products containing the Qualcomm Snapdragon X12 LTE Modem, the Qualcomm Snapdragon

X16 LTE Modem, the Qualcomm Snapdragon X20 LTE Modem, the Qualcomm Snapdragon X24

                                                  11
             Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 12 of 38




LTE Modem, or MediaTek 4G LTE modems (used for example, in MediaTek Helio X30,

MT6595, MT8785, MediaTek Helio P23, MediaTek Helio X27, MediaTek Helio X25, MediaTek

Helio X23, MediaTek Helio X20, MediaTek Helio X10, MediaTek Helio P60, MediaTek Helio

P30, MediaTek Helio P23, MediaTek Helio P22, MediaTek Helio A22, MT6573, MT6752,

MT6750, MT6739, MT6738, MT6737T, MT6737, MT6735, MT6732, MT6595, MT6592).

       47.     On information and belief, these products are among the larger range of LG EVS

Products, each of which practices and/or is capable of practicing the ‘809 Patent.

       48.     Upon information and belief, LG has infringed directly and continues to infringe

directly the ‘809 Patent. The infringing acts include, but are not limited to, the manufacture, use,

sale, importation, and/or offer for sale of products containing the EVS codec and/or practicing the

EVS Standard in the United States (“LG EVS Products”).

       49.     For example, the LG EVS Products practice and/or are capable of practicing

representative claim 10 of U.S. Patent No. 8,063,809.

       50.     Claim 10 of the ‘809 Patent discloses a transient signal encoding device, comprising

a reference sub-frame obtaining module, configured to obtain a reference sub-frame where a

maximal time envelope having a maximal amplitude value is located from time envelopes of all

sub-frames of an input transient signal; a first amplitude value adjusting module, configured to

adjust an amplitude value of the time envelope of each sub-frame before the reference sub-frame

in such a way that a first difference is greater than a preset first threshold, wherein the first

difference is a difference between the amplitude value of the time envelope of each sub-frame

before the reference sub-frame and the amplitude value of the maximal time envelope; and a

bitstream writing module, configured to write the adjusted time envelope into a bitstream.



                                                12
              Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 13 of 38




        51.      Each of the LG EVS Products includes the EVS codec, which comprises the

transient signal encoding device of representative Claim 10 of the ‘809 Patent.

        52.      The EVS codec in the LG EVS Products includes a reference sub-frame obtaining

module, configured to obtain a reference sub-frame where a maximal time envelope having a

maximal amplitude value is located from time envelopes of all sub-frames of an input transient

signal. [See, e.g., 3GPP TS 26.445/ETSI TS 126.4456 (hereinafter TS 26.445) at section

5.2.6.2.1.6].

        53.      The EVS codec in the LG EVS Products includes a first amplitude value adjusting

module, configured to adjust an amplitude value of the time envelope of each sub-frame before

the reference sub-frame in such a way that a first difference is greater than a preset first threshold,

wherein the first difference is a difference between the amplitude value of the time envelope of

each subframe before the reference sub-frame and the amplitude value of the maximal time

envelope. [See, e.g., TS 26.445, at section 5.2.6.2.1.6].

        54.      The EVS codec in the LG EVS Products includes a bitstream writing module,

configured to write the adjusted time envelope into a bitstream. [See, e.g., TS 26.445, at sections

5.2.6.2.1.6, 5.2.6.2.1.7].

        55.      In addition to its direct infringement, LG is now indirectly infringing by way of

inducing infringement the infringement of the claims of the ‘809 Patent in the State of Texas, in

this judicial district, and elsewhere within the United States by, among other things, making, using,

licensing, selling, offering for sale, or importing infringing LG EVS Products, covered by one or




6
 Available, for example, at
https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationId=1467
                                                       13
                 Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 14 of 38




more claims of the ‘809 Patent, all to the injury of Plaintiff. In the case of such infringement, the

users of the LG EVS Products are the direct infringers of the ‘809 Patent. LG advertises and

promotes its LG EVS Products on its website.7 LG provides, makes, uses, licenses, sells, and

offers its LG EVS Products for sale with the specific intent that its customers use those phones in

an infringing manner. LG sells or offers to sell its LG EVS Products for use in practicing the

processes patented by the ‘809 Patent.

           56.      The acts of infringement by Defendants have caused damage to Plaintiff, and

Plaintiff is entitled to recover from Defendants the damages sustained by Plaintiff as a result of

Defendants’ wrongful acts in an amount subject to proof at trial. The infringement of the ‘809

Patent by Defendants has damaged and will continue to damage Plaintiff.

                   COUNT II: INFRINGEMENT OF U.S. PATENT NO. 9,161,038

           57.      On October 13, 2015, the United States Patent and Trademark Office (“USPTO”)

duly and legally issued United States Patent No. 9,161,038 (“the ‘038 Patent”), entitled “Method

and Device for Encoding A High Frequency Signal, And Method and Device for Decoding a High

Frequency Signal.”

           58.      Crystal Clear Codec is the owner of the ‘038 Patent. As such, LG’s infringement

described below has injured, and continues to injure, Crystal Clear Codec.

           59.      LG EVS Products include any LG product that contains the EVS codec, including

at least the LG Ultra HD Voice (or HD Voice+) capable products manufactured, used, imported,

offered for sale, and/or sold in the United States including, but not limited to, the following phones:

LG G5, LG G6, LG G6+, LG G7 Fit, LG G7 ThinQ, LG G8 ThinQ, LG G8X ThinQ, LG K8, LG




7
    See, e.g., http://www.lg.com/us/cell-phones/all-cell-phones .
                                                           14
             Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 15 of 38




K8S, LG K8X, LG K8+, LG K20, LG K20 plus, LG K22, LG K30, LG K31, LG K51, LG Q6,

LG Q6+, LG Q70, LG V20, LG V30, LG V30+, LG V30S ThinQ, LG V35 ThinQ, LG V40 ThinQ,

LG V50 ThinQ 5G, LG V60 ThinQ 5G, LG V60 ThinQ 5G Dual Screen, LG Arena 2, LG Aristo,

LG Aristo 2, LG Aristo 2 Plus, LG Aristo 3, LG Aristo 3 Plus, LG Aristo 4 Plus, LG Aristo 5, LG

Escape Plus, LG Fiesta LTE, LG Fiesta 2 LTE, LG Fortune 2, LG Fortune 3, LG Grace LTE, LG

Harmony, LG Journey LTE, LG Neon Plus, LG Phoenix 4, LG Phoenix 5, LG Premier Pro LTE,

LG Prime 2, LG Rebel 4 LTE, LG Risio 3, LG Risio 4, LG Stylo 2 Plus, LG Stylo 3, LG Stylo 3

plus, LG Stylo 3 LTE, LG Stylo 4, LG Stylo 4 Plus, LG Stylo 6, LG Tribute Dynasty, LG Tribute

Empire, LG Tribute Monarch, LG Tribute Royal, LG X Charge, LG X Venture, LG Xpression

Plus, LG Zone 4; the following tablets: LG G Pad F2 8.0, LG G Pad X II 8.0 PLUS T-Mobile, LG

G Pad 5, and any other LG products that contain the EVS codec including, but not limited to,

products containing the Qualcomm Snapdragon X12 LTE Modem, the Qualcomm Snapdragon

X16 LTE Modem, the Qualcomm Snapdragon X20 LTE Modem, the Qualcomm Snapdragon X24

LTE Modem, or MediaTek 4G LTE modems (used for example, in MediaTek Helio X30,

MT6595, MT8785, MediaTek Helio P23, MediaTek Helio X27, MediaTek Helio X25, MediaTek

Helio X23, MediaTek Helio X20, MediaTek Helio X10, MediaTek Helio P60, MediaTek Helio

P30, MediaTek Helio P23, MediaTek Helio P22, MediaTek Helio A22, MT6573, MT6752,

MT6750, MT6739, MT6738, MT6737T, MT6737, MT6735, MT6732, MT6595, MT6592).

       60.     On information and belief, these products are among the larger range of LG EVS

Products, each of which practices and/or is capable of practicing the ‘038 Patent.

       61.     Upon information and belief, LG has infringed directly and continues to infringe

directly the ‘038 Patent. The infringing acts include, but are not limited to, the manufacture, use,



                                                15
             Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 16 of 38




sale, importation, and/or offer for sale of products containing the EVS codec and/or practicing the

EVS Standard in the United States (“LG EVS Products”).

       62.     For example, the LG EVS Products practice and/or are capable of practicing

representative claim 10 of U.S. Patent No. 9,161,038.

       63.     Claim 10 of the ‘038 Patent discloses a device for decoding a high frequency signal,

the device comprising: a decoding unit, configured to obtain signal class information and

frequency information of a high frequency signal of a current frame by decoding; an obtaining

unit, configured to obtain a high frequency excitation spectrum of the current frame; a

normalization unit, configured to determine normalization length according to the signal class of

the high frequency signal of the current frame obtained by the decoding unit and low frequency

signal information, and obtain a normalized high frequency excitation spectrum by normalizing

the high frequency excitation spectrum obtained by the obtaining unit according to the

normalization length; a high frequency spectrum obtaining unit, configured to modify the

normalized high frequency excitation spectrum obtained by the normalization unit by using the

frequency information obtained by the decoding unit, and obtain a high frequency spectrum; and

an output processing unit, configured to obtain an output signal by using the high frequency

spectrum of the current frame obtained by the high frequency spectrum obtaining unit, and output

the output signal.

       64.     Each of the LG EVS Products includes the EVS codec, which includes a device for

decoding a high frequency signal of representative Claim 10 of the ‘038 Patent. [See, e.g., TS

26.445, at section 5.2.6.2]




                                                16
              Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 17 of 38




        65.     The EVS codec in the LG EVS Products includes a decoding unit, configured to

obtain signal class information and frequency information of a high frequency signal of a current

frame by decoding. [See, e.g., TS 26.445, at sections 5.2.6.2.1.3, 6.1.5.2.1.1, 6.1.5.2.1.2].

        66.     The EVS codec in the LG EVS Products includes an obtaining unit, configured to

obtain a high frequency excitation spectrum of the current frame. [See, e.g., TS 26.445, at sections

5.2.6.2.1.5, 6.1.5.2.1.4, 6.1.5.2.1.5].

        67.     The EVS codec in the LG EVS Products includes a normalization unit, configured

to determine normalization length according to the signal class of the high frequency signal of the

current frame obtained by the decoding unit and low frequency signal information. [See, e.g., TS

26.445, at section 6.1.5.2.1.6].

        68.     The EVS codec in the LG EVS Products includes a normalization unit, configured

to obtain a normalized high frequency excitation spectrum by normalizing the high frequency

excitation spectrum obtained by the obtaining unit according to the normalization length. [See,

e.g., TS 26.445, at section 6.1.5.2.1.6].

        69.     The EVS codec in the LG EVS Products includes a high frequency spectrum

obtaining unit, configured to modify the normalized high frequency excitation spectrum obtained

by the normalization unit by using the frequency information obtained by the decoding unit, and

obtain a high frequency spectrum. [See, e.g., TS 26.445, at section 6.1.5.2.1.6].

        70.     The EVS codec in the LG EVS Products includes an output processing unit,

configured to obtain an output signal by using the high frequency spectrum of the current frame

obtained by the high frequency spectrum obtaining unit, and output the output signal. [See, e.g.,

TS 26.445, at sections 6.1.5.2, 6.1.5.2.1.7].



                                                 17
                 Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 18 of 38




           71.      In addition to its direct infringement, LG is now indirectly infringing by way of

inducing infringement the infringement of the claims of the ‘038 Patent in the State of Texas, in

this judicial district, and elsewhere within the United States by, among other things, making, using,

licensing, selling, offering for sale, or importing infringing LG EVS Products, covered by one or

more claims of the ‘038 Patent, all to the injury of Plaintiff. In the case of such infringement, the

users of the LG EVS Products are the direct infringers of the ‘038 Patent. LG advertises and

promotes its LG EVS Products on its website.8 LG provides, makes, uses, licenses, sells, and

offers its LG EVS Products for sale with the specific intent that its customers use those phones in

an infringing manner. LG sells or offers to sell its LG EVS Products for use in practicing the

processes patented by the ‘038 Patent.

           72.      The acts of infringement by Defendants have caused damage to Plaintiff, and

Plaintiff is entitled to recover from Defendants the damages sustained by Plaintiff as a result of

Defendants’ wrongful acts in an amount subject to proof at trial. The infringement of the ‘038

Patent by Defendants has damaged and will continue to damage Plaintiff.

                     COUNT III: INFRINGEMENT OF U.S. PATENT NO. 9,361,904

           73.      On June 7, 2016, the United States Patent and Trademark Office (“USPTO”) duly

and legally issued United States Patent No. 9,361,904 (“the ‘904 Patent”), entitled “Method for

Predicting Bandwidth Extension Frequency Band Signal, and Decoding Device.”

           74.      Crystal Clear Codec is the owner of the ‘904 Patent. As such, LG’s infringement

described below has injured, and continues to injure, Crystal Clear Codec.




8
    See, e.g., http://www.lg.com/us/cell-phones/all-cell-phones .
                                                           18
             Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 19 of 38




       75.     LG EVS Products include any LG product that contains the EVS codec, including

at least the LG Ultra HD Voice (or HD Voice+) capable products manufactured, used, imported,

offered for sale, and/or sold in the United States including, but not limited to, the following phones:

LG G5, LG G6, LG G6+, LG G7 Fit, LG G7 ThinQ, LG G8 ThinQ, LG G8X ThinQ, LG K8, LG

K8S, LG K8X, LG K8+, LG K20, LG K20 plus, LG K22, LG K30, LG K31, LG K51, LG Q6,

LG Q6+, LG Q70, LG V20, LG V30, LG V30+, LG V30S ThinQ, LG V35 ThinQ, LG V40 ThinQ,

LG V50 ThinQ 5G, LG V60 ThinQ 5G, LG V60 ThinQ 5G Dual Screen, LG Arena 2, LG Aristo,

LG Aristo 2, LG Aristo 2 Plus, LG Aristo 3, LG Aristo 3 Plus, LG Aristo 4 Plus, LG Aristo 5, LG

Escape Plus, LG Fiesta LTE, LG Fiesta 2 LTE, LG Fortune 2, LG Fortune 3, LG Grace LTE, LG

Harmony, LG Journey LTE, LG Neon Plus, LG Phoenix 4, LG Phoenix 5, LG Premier Pro LTE,

LG Prime 2, LG Rebel 4 LTE, LG Risio 3, LG Risio 4, LG Stylo 2 Plus, LG Stylo 3, LG Stylo 3

plus, LG Stylo 3 LTE, LG Stylo 4, LG Stylo 4 Plus, LG Stylo 6, LG Tribute Dynasty, LG Tribute

Empire, LG Tribute Monarch, LG Tribute Royal, LG X Charge, LG X Venture, LG Xpression

Plus, LG Zone 4; the following tablets: LG G Pad F2 8.0, LG G Pad X II 8.0 PLUS T-Mobile, LG

G Pad 5, and any other LG products that contain the EVS codec including, but not limited to,

products containing the Qualcomm Snapdragon X12 LTE Modem, the Qualcomm Snapdragon

X16 LTE Modem, the Qualcomm Snapdragon X20 LTE Modem, the Qualcomm Snapdragon X24

LTE Modem, or MediaTek 4G LTE modems (used for example, in MediaTek Helio X30,

MT6595, MT8785, MediaTek Helio P23, MediaTek Helio X27, MediaTek Helio X25, MediaTek

Helio X23, MediaTek Helio X20, MediaTek Helio X10, MediaTek Helio P60, MediaTek Helio

P30, MediaTek Helio P23, MediaTek Helio P22, MediaTek Helio A22, MT6573, MT6752,

MT6750, MT6739, MT6738, MT6737T, MT6737, MT6735, MT6732, MT6595, MT6592).



                                                  19
             Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 20 of 38




       76.     On information and belief, these products are among the larger range of LG EVS

Products, each of which practices and/or is capable of practicing the ‘904 Patent.

       77.     Upon information and belief, LG has infringed directly and continues to infringe

directly the ‘904 Patent. The infringing acts include, but are not limited to, the manufacture, use,

sale, importation, and/or offer for sale of products containing the EVS codec and/or practicing the

EVS Standard in the United States (“LG EVS Products”).

       78.     For example, the LG EVS Products practice and/or are capable of practicing

representative claim 11 of U.S. Patent No. 9,361,904.

       79.     Claim 11 of the ‘904 Patent discloses a decoding device for predicting a bandwidth

extension frequency band signal of an audio signal, comprising: a processor configured to:

demultiplex a received bitstream; decode the demultiplexed bitstream to obtain a frequency

domain signal; determine whether a highest frequency bin, to which a bit is allocated, of the

frequency domain signal is less than a preset start frequency bin of a bandwidth extension

frequency band; predict an excitation signal of the bandwidth extension frequency band according

to an excitation signal within a predetermined frequency band range of the frequency domain

signal and the preset start frequency bin of the bandwidth extension frequency band when the

highest frequency bin to which at least one bit is allocated is less than the preset start frequency

bin of the bandwidth extension frequency band; make n copies of the excitation signal within the

predetermined frequency band range of the frequency domain signal; use the n copies of the

excitation signal as an excitation signal between the preset start frequency bin of the bandwidth

extension frequency band and a highest frequency bin of the bandwidth extension frequency band,

wherein n is greater than 0, and wherein n is equal to a ratio of a quantity of frequency bins between

the preset start frequency bin of the bandwidth extension frequency band and the highest frequency

                                                 20
              Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 21 of 38




bin of the bandwidth extension frequency band to a quantity of frequency bins within the

predetermined frequency band range of the frequency domain signal; predict the excitation signal

of the bandwidth extension frequency band according to the excitation signal within the

predetermined frequency band range of the frequency domain signal, the preset start frequency bin

of the bandwidth extension frequency band, and the highest frequency bin to which a bit is

allocated when the highest frequency bin to which a bit is allocated is greater than or equal to the

preset start frequency bin of the bandwidth extension frequency band; predict a bandwidth

extension frequency band signal according to the predicted excitation signal of the bandwidth

extension frequency band and a frequency envelope of the bandwidth extension frequency band;

and reconstruct the audio signal based on the bandwidth extension frequency band signal.

        80.     Each of the LG EVS Products includes the EVS codec, which includes a decoding

device for predicting a bandwidth extension frequency band signal of an audio signal. [See, e.g.,

TS 26.445, at section 5.3.1].

        81.     Each of the LG EVS Products includes a processor which implements and/or is

capable of implementing the EVS codec. [See, e.g., TS 26.445, at sections 4.4.2, 6.2]

        82.     In each of the LG EVS Products the processor is configured to demultiplex a

received bitstream. [See, e.g., TS 26.445, at section 6.2.3.2].

        83.     In each of the LG EVS Products the processor is configured to decode the

demultiplexed bitstream to obtain a frequency domain signal. [See, e.g., TS 26.445, at section

6.2.3.2.3.1, 6.2.3.2.1.1, 6.2.3.2.1.2].

        84.     In each of the LG EVS Products the processor is configured to determine whether

a highest frequency bin, to which a bit is allocated, of the frequency domain signal is less than a



                                                 21
              Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 22 of 38




preset start frequency bin of a bandwidth extension frequency band. [See, e.g., TS 26.445, at

section 6.2.3.2.3.2].

        85.     In each of the LG EVS Products the processor is configured to predict an excitation

signal of the bandwidth extension frequency band according to an excitation signal within a

predetermined frequency band range of the frequency domain signal and the preset start frequency

bin of the bandwidth extension frequency band when the highest frequency bin to which at least

one bit is allocated is less than the preset start frequency bin of the bandwidth extension frequency

band. [See, e.g., TS 26.445, at section 6.2.3.2.3.2.3].

        86.     In each of the LG EVS Products the processor is configured to make n copies of

the excitation signal within the predetermined frequency band range of the frequency domain

signal. [See, e.g., TS 26.445, at sections 6.2.3.2.3.2, 6.2.3.2.3.2.3].

        87.     In each of the LG EVS Products the processor is configured to use the n copies of

the excitation signal as an excitation signal between the preset start frequency bin of the bandwidth

extension frequency band and a highest frequency bin of the bandwidth extension frequency band,

wherein n is greater than 0, and wherein n is equal to a ratio of a quantity of frequency bins between

the preset start frequency bin of the bandwidth extension frequency band and the highest frequency

bin of the bandwidth extension frequency band to a quantity of frequency bins within the

predetermined frequency band range of the frequency domain signal. [See, e.g., TS 26.445, at

section 6.2.3.2.3.2.3].

        88.     In each of the LG EVS Products the processor is configured to predict the excitation

signal of the bandwidth extension frequency band according to the excitation signal within the

predetermined frequency band range of the frequency domain signal, the preset start frequency bin

of the bandwidth extension frequency band, and the highest frequency bin to which a bit is

                                                  22
                 Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 23 of 38




allocated when the highest frequency bin to which a bit is allocated is greater than or equal to the

preset start frequency bin of the bandwidth extension frequency band. [See, e.g., TS 26.445, at

section 6.2.3.2.3.2.3].

           89.      In each of the LG EVS Products the processor is configured to predict a bandwidth

extension frequency band signal according to the predicted excitation signal of the bandwidth

extension frequency band and a frequency envelope of the bandwidth extension frequency band.

[See, e.g., TS 26.445, at sections 6.2.3.2.1.3.2.3, 6.2.3.2.1.3.2.4, 6.2.3.2.3.2, 6.2.3.2.3.2.1,

6.2.3.2.3.2.2, 6.2.3.2.3.2.3, 6.2.3.2.3.2.4].

           90.      In each of the LG EVS Products the processor is configured to reconstruct the audio

signal based on the bandwidth extension frequency band signal. [See, e.g., TS 26.445, at section

6.2.4.1].

           91.      In addition to its direct infringement, LG is now indirectly infringing by way of

inducing infringement the infringement of the claims of the ‘904 Patent in the State of Texas, in

this judicial district, and elsewhere within the United States by, among other things, making, using,

licensing, selling, offering for sale, or importing infringing LG EVS Products, covered by one or

more claims of the ‘904 Patent, all to the injury of Plaintiff. In the case of such infringement, the

users of the LG EVS Products are the direct infringers of the ‘904 Patent. LG advertises and

promotes its LG EVS Products on its website.9 LG provides, makes, uses, licenses, sells, and

offers its LG EVS Products for sale with the specific intent that its customers use those phones in

an infringing manner. LG sells or offers to sell its LG EVS Products for use in practicing the

processes patented by the ‘904 Patent.




9
    See, e.g., http://www.lg.com/us/cell-phones/all-cell-phones .
                                                           23
             Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 24 of 38




       92.     The acts of infringement by Defendants have caused damage to Plaintiff, and

Plaintiff is entitled to recover from Defendants the damages sustained by Plaintiff as a result of

Defendants’ wrongful acts in an amount subject to proof at trial. The infringement of the ‘904

Patent by Defendants has damaged and will continue to damage Plaintiff.

              COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 10,032,460

       93.     On July 24, 2018, the United States Patent and Trademark Office (“USPTO”) duly

and legally issued United States Patent No. 10,032,460 (“the ‘460 Patent”), entitled “Frequency

Envelope Vector Quantization Method and Apparatus.”

       94.     Crystal Clear Codec is the owner of the ‘460 Patent. As such, LG’s infringement

described below has injured, and continues to injure, Crystal Clear Codec.

       95.     LG EVS Products include any LG product that contains the EVS codec, including

at least the LG Ultra HD Voice (or HD Voice+) capable products manufactured, used, imported,

offered for sale, and/or sold in the United States including, but not limited to, the following phones:

LG G5, LG G6, LG G6+, LG G7 Fit, LG G7 ThinQ, LG G8 ThinQ, LG G8X ThinQ, LG K8, LG

K8S, LG K8X, LG K8+, LG K20, LG K20 plus, LG K22, LG K30, LG K31, LG K51, LG Q6,

LG Q6+, LG Q70, LG V20, LG V30, LG V30+, LG V30S ThinQ, LG V35 ThinQ, LG V40 ThinQ,

LG V50 ThinQ 5G, LG V60 ThinQ 5G, LG V60 ThinQ 5G Dual Screen, LG Arena 2, LG Aristo,

LG Aristo 2, LG Aristo 2 Plus, LG Aristo 3, LG Aristo 3 Plus, LG Aristo 4 Plus, LG Aristo 5, LG

Escape Plus, LG Fiesta LTE, LG Fiesta 2 LTE, LG Fortune 2, LG Fortune 3, LG Grace LTE, LG

Harmony, LG Journey LTE, LG Neon Plus, LG Phoenix 4, LG Phoenix 5, LG Premier Pro LTE,

LG Prime 2, LG Rebel 4 LTE, LG Risio 3, LG Risio 4, LG Stylo 2 Plus, LG Stylo 3, LG Stylo 3

plus, LG Stylo 3 LTE, LG Stylo 4, LG Stylo 4 Plus, LG Stylo 6, LG Tribute Dynasty, LG Tribute

Empire, LG Tribute Monarch, LG Tribute Royal, LG X Charge, LG X Venture, LG Xpression

                                                  24
             Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 25 of 38




Plus, LG Zone 4; the following tablets: LG G Pad F2 8.0, LG G Pad X II 8.0 PLUS T-Mobile, LG

G Pad 5, and any other LG products that contain the EVS codec including, but not limited to,

products containing the Qualcomm Snapdragon X12 LTE Modem, the Qualcomm Snapdragon

X16 LTE Modem, the Qualcomm Snapdragon X20 LTE Modem, the Qualcomm Snapdragon X24

LTE Modem, or MediaTek 4G LTE modems (used for example, in MediaTek Helio X30,

MT6595, MT8785, MediaTek Helio P23, MediaTek Helio X27, MediaTek Helio X25, MediaTek

Helio X23, MediaTek Helio X20, MediaTek Helio X10, MediaTek Helio P60, MediaTek Helio

P30, MediaTek Helio P23, MediaTek Helio P22, MediaTek Helio A22, MT6573, MT6752,

MT6750, MT6739, MT6738, MT6737T, MT6737, MT6735, MT6732, MT6595, MT6592).

       96.     On information and belief, these products are among the larger range of LG EVS

Products, each of which practices and/or is capable of practicing the ‘460 Patent.

       97.     Upon information and belief, LG has infringed directly and continues to infringe

directly the ‘460 Patent. The infringing acts include, but are not limited to, the manufacture, use,

sale, importation, and/or offer for sale of products containing the EVS codec and/or practicing the

EVS Standard in the United States (“LG EVS Products”).

       98.     For example, the LG EVS Products practice and/or are capable of practicing

representative claim 5 of U.S. Patent No. 10,032,460.

       99.     Claim 5 of the ‘460 Patent discloses an audio signal encoding apparatus, comprising

a processor and a memory storing program codes, wherein the program codes, when executed by

the processor, cause the apparatus to perform a process that comprises: obtaining N frequency

envelopes of a frame of an audio signal, wherein N is an even integer; organizing the N frequency

envelopes into N1 groups, wherein each group comprises two frequency envelopes, and N=2xN1;

quantizing a first group of frequency envelopes to obtain a first vector by using a codebook,

                                                25
               Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 26 of 38




wherein the codebook has 2B code words and each code word corresponds to a vector, and B is a

positive integer greater than or equal to 2; determining if a code word corresponding to the first

vector is in a first half of the codebook or in a second half of the codebook; and if the code word

corresponding to the first vector is in the first half of the codebook, quantizing a second group of

frequency envelopes by using the first half of the codebook, or if the code word corresponding to

the first vector is in the second half of the codebook, quantizing a second group of frequency

envelopes by using the second half of the codebook.

        100.     Each of the LG EVS Products includes the EVS codec program code which

includes an audio signal encoder.

        101.     Each of the LG EVS Products includes an audio signal encoding apparatus

comprising a memory storing program codes (e.g., the EVS codec) and a processor.

        102.     In the LG EVS products, the program code, when executed by the processor, causes

the audio signal encoding apparatus to perform a process that comprises obtaining N frequency

envelopes of a frame of an audio signal, wherein N is an even integer. [See, e.g., TS 26.445, at

sections 5.2.6.3, 5.2.6.3.2].

        103.     In the LG EVS products, the program code, when executed by the processor, causes

the audio signal encoding apparatus to perform a process that comprises organizing the N

frequency envelopes into N1 groups, wherein each group comprises two frequency envelopes, and

N=2×N1. [See, e.g., TS 26.445, at sections 5.2.6.3, 5.2.6.3.2].

        104.     In the LG EVS products, the program code, when executed by the processor, causes

the audio signal encoding apparatus to perform a process that comprises quantizing a first group

of frequency envelopes to obtain a first vector by using a codebook, wherein the codebook has



                                                26
                  Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 27 of 38




2B code words and each code word corresponds to a vector, and B is a positive integer greater than

or equal to 2. [See, e.g., TS 26.445, at section 5.2.6.3.2].

           105.     In the LG EVS products, the program code, when executed by the processor, causes

the audio signal encoding apparatus to perform a process that comprises determining if a code

word corresponding to the first vector is in a first half of the codebook or in a second half of the

codebook. [See, e.g., TS 26.445, at section 5.2.6.3.2].

           106.     In the LG EVS products, the program code, when executed by the processor, causes

the audio signal encoding apparatus to perform a process that comprises quantizing a second group

of frequency envelopes by using the first half of the codebook if the code word corresponding to

the first vector is in the first half of the codebook. [See, e.g., TS 26.445, at section 5.2.6.3.2].

           107.     In the LG EVS products, the program code, when executed by the processor, causes

the audio signal encoding apparatus to perform a process that comprises quantizing a second group

of frequency envelopes by using the second half of the codebook if the code word corresponding

to the first vector is in the second half of the codebook. [See, e.g., TS 26.445, at section 5.2.6.3.2].

           108.     In addition to its direct infringement, LG is now indirectly infringing by way of

inducing infringement the infringement of the claims of the ‘460 Patent in the State of Texas, in

this judicial district, and elsewhere within the United States by, among other things, making, using,

licensing, selling, offering for sale, or importing infringing LG EVS Products, covered by one or

more claims of the ‘460 Patent, all to the injury of Plaintiff. In the case of such infringement, the

users of the LG EVS Products are the direct infringers of the ‘460 Patent. LG advertises and

promotes its LG EVS Products on its website.10 LG provides, makes, uses, licenses, sells, and




10
     See, e.g., http://www.lg.com/us/cell-phones/all-cell-phones .
                                                           27
              Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 28 of 38




offers its LG EVS Products for sale with the specific intent that its customers use those phones in

an infringing manner. LG sells or offers to sell its LG EVS Products for use in practicing the

processes patented by the ‘460 Patent.

       109.     The acts of infringement by Defendants have caused damage to Plaintiff, and

Plaintiff is entitled to recover from Defendants the damages sustained by Plaintiff as a result of

Defendants’ wrongful acts in an amount subject to proof at trial. The infringement of the ‘460

Patent by Defendants has damaged and will continue to damage Plaintiff.

               COUNT V: INFRINGEMENT OF U.S. PATENT NO. 10,614,817

       110.     On April 7, 2020, the United States Patent and Trademark Office (“USPTO”) duly

and legally issued United States Patent No. 10,614,817 (“the ‘817 Patent”), entitled “Recovering

High Frequency Band Signal of a Lost Frame in Media Bitstream According to Gain Gradient.”

       111.     Crystal Clear Codec is the owner of the ‘817 Patent. As such, LG’s infringement

described below has injured, and continues to injure, Crystal Clear Codec.

       112.     LG EVS Products include any LG product that contains the EVS codec, including

at least the LG Ultra HD Voice (or HD Voice+) capable products manufactured, used, imported,

offered for sale, and/or sold in the United States including, but not limited to, the following phones:

LG G5, LG G6, LG G6+, LG G7 Fit, LG G7 ThinQ, LG G8 ThinQ, LG G8X ThinQ, LG K8, LG

K8S, LG K8X, LG K8+, LG K20, LG K20 plus, LG K22, LG K30, LG K31, LG K51, LG Q6,

LG Q6+, LG Q70, LG V20, LG V30, LG V30+, LG V30S ThinQ, LG V35 ThinQ, LG V40 ThinQ,

LG V50 ThinQ 5G, LG V60 ThinQ 5G, LG V60 ThinQ 5G Dual Screen, LG Arena 2, LG Aristo,

LG Aristo 2, LG Aristo 2 Plus, LG Aristo 3, LG Aristo 3 Plus, LG Aristo 4 Plus, LG Aristo 5, LG

Escape Plus, LG Fiesta LTE, LG Fiesta 2 LTE, LG Fortune 2, LG Fortune 3, LG Grace LTE, LG

Harmony, LG Journey LTE, LG Neon Plus, LG Phoenix 4, LG Phoenix 5, LG Premier Pro LTE,

                                                  28
              Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 29 of 38




LG Prime 2, LG Rebel 4 LTE, LG Risio 3, LG Risio 4, LG Stylo 2 Plus, LG Stylo 3, LG Stylo 3

plus, LG Stylo 3 LTE, LG Stylo 4, LG Stylo 4 Plus, LG Stylo 6, LG Tribute Dynasty, LG Tribute

Empire, LG Tribute Monarch, LG Tribute Royal, LG X Charge, LG X Venture, LG Xpression

Plus, LG Zone 4; the following tablets: LG G Pad F2 8.0, LG G Pad X II 8.0 PLUS T-Mobile, LG

G Pad 5, and any other LG products that contain the EVS codec including, but not limited to,

products containing the Qualcomm Snapdragon X12 LTE Modem, the Qualcomm Snapdragon

X16 LTE Modem, the Qualcomm Snapdragon X20 LTE Modem, the Qualcomm Snapdragon X24

LTE Modem, or MediaTek 4G LTE modems (used for example, in MediaTek Helio X30,

MT6595, MT8785, MediaTek Helio P23, MediaTek Helio X27, MediaTek Helio X25, MediaTek

Helio X23, MediaTek Helio X20, MediaTek Helio X10, MediaTek Helio P60, MediaTek Helio

P30, MediaTek Helio P23, MediaTek Helio P22, MediaTek Helio A22, MT6573, MT6752,

MT6750, MT6739, MT6738, MT6737T, MT6737, MT6735, MT6732, MT6595, MT6592).

       113.     On information and belief, these products are among the larger range of LG EVS

Products, each of which practices and/or is capable of practicing the ‘817 Patent.

       114.     Upon information and belief, LG has infringed directly and continues to infringe

directly the ‘817 Patent. The infringing acts include, but are not limited to, the manufacture, use,

sale, importation, and/or offer for sale of products containing the EVS codec and/or practicing the

EVS Standard in the United States (“LG EVS Products”).

       115.     For example, the LG EVS Products practice and/or are capable of practicing

representative claim 13 of U.S. Patent No. 10,614,817.

       116.     Claim 13 of the ‘817 Patent discloses a decoder, comprising: a memory storing

program codes; and a processor coupled to the memory, the program codes causing the processor

to be configured to: obtain a synthesized high frequency band signal of a current lost frame; obtain

                                                29
               Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 30 of 38




recovery information related to the current lost frame, wherein the recovery information comprises

a coding mode of a previous frame and a frame class of a last frame received before the current

lost frame; determine a global gain gradient of the current lost frame according to the recovery

information; determine a global gain of the current lost frame according to the global gain gradient

and a global gain of each frame in previous M frames of the current lost frame, wherein M is a

positive integer; determine a subframe gain of the current lost frame; and adjust the synthesized

high frequency band signal of the current lost frame according to the global gain of the current lost

frame and the subframe gain of the current lost frame to obtain a high frequency band signal of the

current lost frame.

        117.     Each of the LG EVS Products includes a decoder.

        118.     In each of the LG EVS Products, the decoder comprises a memory storing program

codes (e.g., the EVS codec); and a processor coupled to the memory.

        119.     In the LG EVS products, the program code causes the processor to be configured

to obtain a synthesized high frequency band signal of a current lost frame. [See, e.g., 3GPP TS

26.447/ETSI TS 126.44711 (hereinafter TS 26.447), at section 5.3.2.1.1].

        120.     In the LG EVS products, the program code causes the processor to be configured

to obtain recovery information related to the current lost frame, wherein the recovery information

comprises a coding mode of a previous frame and a frame class of a last frame received before the

current lost frame. [See, e.g., TS 26.447, at sections 5.1.1, 5.3.2.1].




11
  Available, for example, at
https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationId=1469
                                                       30
                  Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 31 of 38




           121.     In the LG EVS products, the program code causes the processor to be configured

to determine a global gain gradient of the current lost frame according to the recovery information.

[See, e.g., TS 26.447, at section 5.3.2.1.1.3].

           122.     In the LG EVS products, the program code causes the processor to be configured

to determine a global gain of the current lost frame according to the global gain gradient and a

global gain of each frame in previous M frames of the current lost frame, wherein M is a positive

integer. [See, e.g., TS 26.447, at sections 5.3.2.1.1, 5.3.2.1.1.3].

           123.     In the LG EVS products, the program code causes the processor to be configured

to determine a subframe gain of the current lost frame. [See, e.g., TS 26.447, at section 5.3.2.1.1].

           124.     In the LG EVS products, the program code causes the processor to be configured

to adjust the synthesized high frequency band signal of the current lost frame according to the

global gain of the current lost frame and the subframe gain of the current lost frame to obtain a

high frequency band signal of the current lost frame. [See, e.g., TS 26.447, at section 5.3.2.1.1].

           125.     In addition to its direct infringement, LG is now indirectly infringing by way of

inducing infringement the infringement of the claims of the ‘817 Patent in the State of Texas, in

this judicial district, and elsewhere within the United States by, among other things, making, using,

licensing, selling, offering for sale, or importing infringing LG EVS Products, covered by one or

more claims of the ‘817 Patent, all to the injury of Plaintiff. In the case of such infringement, the

users of the LG EVS Products are the direct infringers of the ‘817 Patent. LG advertises and

promotes its LG EVS Products on its website.12 LG provides, makes, uses, licenses, sells, and

offers its LG EVS Products for sale with the specific intent that its customers use those phones in




12
     See, e.g., http://www.lg.com/us/cell-phones/all-cell-phones .
                                                           31
              Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 32 of 38




an infringing manner. LG sells or offers to sell its LG EVS Products for use in practicing the

processes patented by the ‘817 Patent.

       126.     The acts of infringement by Defendants have caused damage to Plaintiff, and

Plaintiff is entitled to recover from Defendants the damages sustained by Plaintiff as a result of

Defendants’ wrongful acts in an amount subject to proof at trial. The infringement of the ‘817

Patent by Defendants has damaged and will continue to damage Plaintiff.

                  COUNT VI: INFRINGEMENT OF U.S. PATENT NO. 10,339,945

       127.     On July 2, 2019, the United States Patent and Trademark Office (“USPTO”) duly

and legally issued United States Patent No. 10,339,945 (“the ‘945 Patent”), entitled

“Coding/Decoding Method, Apparatus, and System for Audio Signal.”

       128.     Crystal Clear Codec is the owner of the ‘945 Patent. As such, LG’s infringement

described below has injured, and continues to injure, Crystal Clear Codec.

       129.     LG EVS Products include any LG product that contains the EVS codec, including

at least the LG Ultra HD Voice (or HD Voice+) capable products manufactured, used, imported,

offered for sale, and/or sold in the United States including, but not limited to, the following phones:

LG G5, LG G6, LG G6+, LG G7 Fit, LG G7 ThinQ, LG G8 ThinQ, LG G8X ThinQ, LG K8, LG

K8S, LG K8X, LG K8+, LG K20, LG K20 plus, LG K22, LG K30, LG K31, LG K51, LG Q6,

LG Q6+, LG Q70, LG V20, LG V30, LG V30+, LG V30S ThinQ, LG V35 ThinQ, LG V40 ThinQ,

LG V50 ThinQ 5G, LG V60 ThinQ 5G, LG V60 ThinQ 5G Dual Screen, LG Arena 2, LG Aristo,

LG Aristo 2, LG Aristo 2 Plus, LG Aristo 3, LG Aristo 3 Plus, LG Aristo 4 Plus, LG Aristo 5, LG

Escape Plus, LG Fiesta LTE, LG Fiesta 2 LTE, LG Fortune 2, LG Fortune 3, LG Grace LTE, LG

Harmony, LG Journey LTE, LG Neon Plus, LG Phoenix 4, LG Phoenix 5, LG Premier Pro LTE,

LG Prime 2, LG Rebel 4 LTE, LG Risio 3, LG Risio 4, LG Stylo 2 Plus, LG Stylo 3, LG Stylo 3

                                                  32
              Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 33 of 38




plus, LG Stylo 3 LTE, LG Stylo 4, LG Stylo 4 Plus, LG Stylo 6, LG Tribute Dynasty, LG Tribute

Empire, LG Tribute Monarch, LG Tribute Royal, LG X Charge, LG X Venture, LG Xpression

Plus, LG Zone 4; the following tablets: LG G Pad F2 8.0, LG G Pad X II 8.0 PLUS T-Mobile, LG

G Pad 5, and any other LG products that contain the EVS codec including, but not limited to,

products containing the Qualcomm Snapdragon X12 LTE Modem, the Qualcomm Snapdragon

X16 LTE Modem, the Qualcomm Snapdragon X20 LTE Modem, the Qualcomm Snapdragon X24

LTE Modem, or MediaTek 4G LTE modems (used for example, in MediaTek Helio X30,

MT6595, MT8785, MediaTek Helio P23, MediaTek Helio X27, MediaTek Helio X25, MediaTek

Helio X23, MediaTek Helio X20, MediaTek Helio X10, MediaTek Helio P60, MediaTek Helio

P30, MediaTek Helio P23, MediaTek Helio P22, MediaTek Helio A22, MT6573, MT6752,

MT6750, MT6739, MT6738, MT6737T, MT6737, MT6735, MT6732, MT6595, MT6592).

       130.     On information and belief, these products are among the larger range of LG EVS

Products, each of which practices and/or is capable of practicing the ‘945 Patent.

       131.     Upon information and belief, LG has infringed directly and continues to infringe

directly the ‘945 Patent. The infringing acts include, but are not limited to, the manufacture, use,

sale, importation, and/or offer for sale of products containing the EVS codec and/or practicing the

EVS Standard in the United States (“LG EVS Products”).

       132.     For example, the LG EVS Products practice and/or are capable of practicing

representative claim 11 of U.S. Patent No. 10,339,945.

       133.     Claim 11 of the ‘945 Patent discloses a coding apparatus, comprising: a processor

is configured to execute computer instructions stored in memory, wherein, when the processor

executes the computer instructions, to processor operates to: code a low frequency band signal of

an input audio signal received in a communications interface to obtain one or more characteristic

                                                33
               Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 34 of 38




factors of the input audio signal; perform coding and prediction on a high frequency band signal

of the input audio signal to obtain a first full band signal; perform de-emphasis processing on the

first full band signal, wherein a de-emphasis parameter of the de-emphasis processing is

determined according to the one or more characteristic factors; and calculate a first energy of the

first full band signal that has undergone de-emphasis processing; perform band-pass filtering on

the input audio signal to obtain a second full band signal; calculate a second energy of the second

full band signal; calculate an energy ratio between the second energy and the first energy; send a

bitstream resulting from coding the input audio signal via the communications interface, wherein

the bitstream comprises the energy ratio.

        134.     Each of the LG EVS Products includes a coding apparatus comprising a processor

configured to execute computer instructions (e.g., EVS codec) stored in memory. [See, e.g., TS

26.445, at section 4.4.1].

        135.     In each of the LG EVS Products when the processor executes the computer

instructions, the processor operates to code a low frequency band signal of an input audio signal

received in a communications interface to obtain one or more characteristic factors of the input

audio signal. [See, e.g., TS 26.445, at sections 5.2, 5.2.3, 5.2.3.1.4.1, 5.2.3.1.5, 5.2.3.1.7].

        136.     In each of the LG EVS Products when the processor executes the computer

instructions, the processor operates to perform coding and prediction on a high frequency band

signal of the input audio signal to obtain a first full band signal. [See, e.g., TS 26.445, at sections

5.2.6.1.2, 5.2.6.1.17].

        137.     In each of the LG EVS Products when the processor executes the computer

instructions, the processor operates to perform de-emphasis processing on the first full band signal,



                                                   34
              Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 35 of 38




wherein a de-emphasis parameter of the de-emphasis processing is determined according to the

one or more characteristic factors. [See, e.g., TS 26.445, at sections 5.2.3.1.5.1, 5.2.6.1.17].

       138.     In each of the LG EVS Products when the processor executes the computer

instructions, the processor operates to calculate a first energy of the first full band signal that has

undergone de-emphasis processing. [See, e.g., TS 26.445, at section 5.2.6.1.17].

       139.     In each of the LG EVS Products when the processor executes the computer

instructions, the processor operates to perform band-pass filtering on the input audio signal to

obtain a second full band signal. [See, e.g., TS 26.445, at section 5.2.6.1.17].

       140.     In each of the LG EVS Products when the processor executes the computer

instructions, the processor operates to calculate a second energy of the second full band signal.

[See, e.g., TS 26.445, at section 5.2.6.1.17].

       141.     In each of the LG EVS Products when the processor executes the computer

instructions, the processor operates to calculate an energy ratio between the second energy and the

first energy. [See, e.g., TS 26.445, at section 5.2.6.1.17].

       142.     In each of the LG EVS Products when the processor executes the computer

instructions, the processor operates to send a bitstream resulting from coding the input audio signal

via the communications interface, wherein the bitstream comprises the energy ratio. [See, e.g., TS

26.445, at section 5.2.6.1.17].

       143.     In addition to its direct infringement, LG is now indirectly infringing by way of

inducing infringement the infringement of the claims of the ‘945 Patent in the State of Texas, in

this judicial district, and elsewhere within the United States by, among other things, making, using,

licensing, selling, offering for sale, or importing infringing LG EVS Products, covered by one or

more claims of the ‘945 Patent, all to the injury of Plaintiff. In the case of such infringement, the

                                                  35
                  Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 36 of 38




users of the LG EVS Products are the direct infringers of the ‘945 Patent. LG advertises and

promotes its LG EVS Products on its website.13 LG provides, makes, uses, licenses, sells, and

offers its LG EVS Products for sale with the specific intent that its customers use those phones in

an infringing manner. LG sells or offers to sell its LG EVS Products for use in practicing the

processes patented by the ‘945 Patent.

           144.     The acts of infringement by Defendants have caused damage to Plaintiff, and

Plaintiff is entitled to recover from Defendants the damages sustained by Plaintiff as a result of

Defendants’ wrongful acts in an amount subject to proof at trial. The infringement of the ‘945

Patent by Defendants has damaged and will continue to damage Plaintiff.

                                                  JURY DEMAND

           145.     Crystal Clear Codec, LLC hereby demands a trial by jury on all issues.




13
     See, e.g., http://www.lg.com/us/cell-phones/all-cell-phones .
                                                           36
            Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 37 of 38




                                    PRAYER FOR RELIEF

       WHEREFORE, Crystal Clear Codec, LLC requests entry of judgment in its favor and

against Defendants as follows:

       a.   A declaration that Defendants have infringed and are infringing, directly or indirectly,

            one or more claims of the Patents-in-Suit, either literally or under the doctrine of

            equivalents;

       b. An award of damages pursuant to 35 U.S.C. § 284 adequate to compensate Crystal

            Clear Codec for LG’s infringement of the Patents-in-Suit in an amount according to

            proof at trial (together with prejudgment and post-judgment interest), but not less than

            a reasonable royalty; and

       c. An award of costs and expenses pursuant to 35 U.S.C. § 284 or as otherwise permitted

            by law; and

       d. Such other and further relief, whether legal, equitable, or otherwise, to which Crystal

            Clear Codec may be entitled or which this Court may order.




                                                37
          Case 6:21-cv-00375 Document 1 Filed 04/19/21 Page 38 of 38




Dated: April 19, 2021                      Respectfully submitted,

                                           /s/ Demetrios Anaipakos
                                           Demetrios Anaipakos
                                           Texas Bar No. 00793258
                                           danaipakos@azalaw.com
                                           Amir Alavi
                                           Texas Bar No. 00793239
                                           aalavi@azalaw.com
                                           Scott Clark
                                           Texas Bar No. 24007003
                                           sclark@azalaw.com
                                           Masood Anjom
                                           Texas Bar No. 24055107
                                           manjom@azalaw.com
                                           Michael McBride
                                           Texas Bar No. 24065700
                                           mmcbride@azalaw.com
                                           AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI &
                                                  MENSING P.C.
                                           1221 McKinney Street, Suite 2500
                                           Houston, TX 77010
                                           Telephone: 713-655-1101
                                           Facsimile: 713-655-0062

                                           ATTORNEYS FOR PLAINTIFF
                                           CRYSTAL CLEAR CODEC, LLC




                                      38
